DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending.

Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
As seen in the Specification, Background Art Section and in the Brief Description of Drawings, Fig. 3 is taught as illustrating a device of the related art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over 62013310 (see IDS) in view of Hehl (US 4863362).
In regards to claim 1, The JP ‘310 reference teaches of an injection device  comprising: 
a heating cylinder 13;  
5a screw 12 provided to be drivable in an axial direction and a rotation direction inside the heating cylinder (see spindle and nuts that enables for the screw to be drivable, 23, 24, 25, 26, 27); 
and a support frame (see Fig below) supporting the heating cylinder, wherein the heating cylinder is supported by the support frame in a state in which movement in the axial direction and rotation are restricted at a support position, the support 10position being a position close to a distal end portion.  


    PNG
    media_image1.png
    717
    896
    media_image1.png
    Greyscale


	The position of the support fame is located from the end and the position is located at a distance from the distal end of the rear portion.
	While the JP ‘310 reference does not specifically state of the support position “by 1/3 to 2/3 of a length of the heating cylinder from a rear end portion of the heating cylinder”.  
It is seen in the injection apparatus of Hehl of the heating cylinder 11 with screw 40, and having supports 18, 18’, 16 that are located various locations along the cylinder length, including at a position from the rear of the cylinder, see 16 and 18’, and this is seen as being within the claimed 1/3 to 2/3 of a length of the cylinder.  The teaching of Hehl regarding the various locations would allow for one skilled in the art to recognize of the shift in location of the support position that would yield the predictable result as the heating cylinder would remain supported in relation to the distal end of the heating cylinder.
	It would have been obvious for one of ordinary skill in the art to modify the support position location of the JP ‘310 reference with the location as taught by Hehl as this is known additional locations that can be applied for the known feature of providing a support of the heating cylinder.  This is is seen as combining prior art elements according to known methods to yield predictable results, in this case of the different locations taught by the Hehl reference that yields predictable results of the heating cylinder being supported.




Claim(s) 1, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 4219684 B2 (see IDS) in view of Hehl (US 4863362).
In regards to claim 1, The JP ‘684 reference teaches of an injection device  comprising: 
a heating cylinder 48,64;  
5a screw 164 provided to be drivable in an axial direction and a rotation direction inside the heating cylinder (see Figs. 25 and 26); 
and a support frame 52 supporting the heating cylinder, wherein the heating cylinder is supported by the support frame in a state in which movement in the axial direction and rotation are restricted at a support position, the support 10position (see locations 148, 152) being a position from the distal end of the heating cylinder.
In this case, the support position of JP 684 for the portion of support frame of 152 is at a distance along the length of the heating cylinder from the rear portion of the heating cylinder, and also of an additional support position located at the distal end of the cylinder.

    PNG
    media_image2.png
    716
    1321
    media_image2.png
    Greyscale



It is seen in the injection apparatus of Hehl of the heating cylinder 11 with screw 40, and having supports 18, 18’, 16 that are located various locations along the cylinder length, including at a position from the rear of the cylinder, see 16 and 18’, and this is seen as being within the claimed 1/3 to 2/3 of a length of the cylinder. The teaching of Hehl regarding the various locations would allow for one skilled in the art to recognize of the shift in location of the support position that would yield the predictable result as the heating cylinder would remain supported in relation to the distal end of the heating cylinder.
It would have been obvious for one of ordinary skill in the art to modify the support position location of the JP ‘684 reference with the location as taught by Hehl as this is known additional locations that can be applied for the known feature of providing a support of the heating cylinder.  This is is seen as combining prior art elements according to known methods to yield predictable results, in this case of the different locations taught by the Hehl reference that yields predictable results of the heating cylinder being supported.

30In regards to claim 5 (dependent upon claim 1), wherein the support frame is provided with an intermediate plate, wherein the intermediate plate comprises a support mechanism supporting the heating cylinder, and 13wherein the support mechanism is The JP ‘684 reference teaches of the support frame with intermediate plate with support mechanism to support the rear end portion of the heating cylinder, see Fig. 20, 22, 24, see at element 148 that is seen as an intermediate plate.

In regards to claim 8 (dependent upon claim 1), 25wherein the support frame is configured to support the heating cylinder to restrict the movement of the heating cylinder toward the distal end portion at the support position.  See arrangement in JP ‘684 between the cylinder portions to the support frame, see Fig. 21, wherein the cylinder 64, 48 would not freely move toward the distal end portion.

    PNG
    media_image3.png
    281
    425
    media_image3.png
    Greyscale

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘684 in view of Hehl ‘362 as applied to claim 1 above, and further in view of Hehl (US 4877389).
In regards to claim 2, wherein a flange is formed on the heating cylinder at the support position, 15wherein the support frame includes a flange plate, and wherein the heating cylinder is supported by the support frame due to the flange being fixed to the flange plate. 


In Hehl ‘389, the heating cylinder 17’ and having flange 17b, 17b’ (grooves) that engages a flange plate 18a, 18b (clamping slider), the flange plate being connected to the support frame 10 (carrying block), see Fig. 10.  As seen in Hehl, this a known configuration in supporting the heating cylinder via the support frame, particularly of plural elements that are arranged to support the cylinder and to affix with the frame that can prevent axial movement.
It would have been obvious for one of ordinary skill in the art to modify the support frame of JP ‘684 in view of Hehl ‘362 with the flange plate as taught by Hehl ‘389 as a known feature in affixing the cylinder in relation to the support frame.

In regards to claim 3 (according to claim 2), 20wherein a joining plate is fixed to the flange, wherein the flange is detachably fixed to the flange plate via the joining plate, and wherein a guide portion is formed on one or both of the joining plate and the flange plate, and the joining plate is positioned by the guide portion when being fixed to the flange plate.  

In regards to the guide portion, see step portion 32, protruding portion 33, and side surfaces of joining plate 16 and the circular step portion 20 form “guide portions”, see spec page 9.  Further, in this regards, the Hehl ‘389 reference teaches flange plate 18a, 18b that is joined to a frame 10, the frame also being interpreted as the joining plate, and wherein the guide elements of Hehl includes sliding heads 45, bolts 45a that join the support frame to the flange plate 18a, 18b.


In regards to claim 4 (according to claim 3), wherein the joining plate 16 is detachably fixed to the flange plate via the guide portion.  
As seen above in Hehl ‘389, concerning the bolts between the joining plate/support frame 10 that connects to the flange plates 18a, 18b, the bolts allow for the plates to be detachable fixed.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘ 684 in view of Hehl as applied to claim 1, and further in view of Vining (US 5983978 from IDS).
In regard to claim 6, the JP references fails to teach of the heating cylinder having flange portions upon which the front and rear cylinders, of the heating cylinder, have the same external diameters.
It is noted that the JP ‘684 references does teach of the flange portions of the front cylinder 64 and rear cylinder 48 portions that join together, see Fig. 21, 22.

Here, Vining teaches of 5the heating cylinder comprises: 
a front cylinder 30 comprising a first flange portion 124 having an expanded external diameter at a rear end portion of the front cylinder; 
and a rear cylinder 15 comprising a second flange portion 124 having an expanded external diameter formed on a distal end portion of the rear cylinder 15, 

    PNG
    media_image4.png
    513
    640
    media_image4.png
    Greyscale

10wherein the external diameter of the first flange portion 124 and the external diameter of the second flange 124 portion are substantially the same, wherein the front cylinder and the rear cylinder are connected to each other in the longitudinal direction.  
It would have been obvious for one of ordinary skill in the art to modify the front and rear cylinders of the JP references with the flange portions for connecting the cylinders in the longitudinal direction as taught by Vining as this is a known structure in connecting two tubular portions together.  Here, the combination of the cylinder portions as seen in both the JP reference and in Vining, and this is combining prior art elements according to known methods to yield predictable results (combining of the two cylinder portions together).
	Thus, it would have been obvious for one of ordinary skill in the art to modify the front and rear cylinders of JP ‘684 with the flange portions as taught by Vinings in order to attach the cylinder portions together.  It is a known configuration of the structural elements in joining the cylinder portions of a heating cylinder an injection device, and .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘684 reference as applied to claim 1 above, and further in view of Morse (US 3267524) and Oishi US 2019/0202086).
In regards to claim 7, 15wherein the heating cylinder comprises: 
a front cylinder comprising a step portion at a rear end portion of the front cylinder; 
and a rear cylinder comprising an annular protruding portion standing in a 20ring shape at a predetermined height from a distal end portion of the rear cylinder, 
and wherein when the rear end portion of the front cylinder and the distal end portion of the rear cylinder abut against each other, the annular protruding portion is inserted into and water-tightly connected to the step portion. 


Here, JP ‘684 also teaches in Fig. 8 and Fig. 7.


    PNG
    media_image5.png
    698
    1383
    media_image5.png
    Greyscale

Though, the JP references does not specifically teach of the step portion in the front cylinder and the annular protruding portion in the rear cylinder.


    PNG
    media_image6.png
    953
    1542
    media_image6.png
    Greyscale


As seen above, the Morse reference teaches of known structural interlocking features between a front and rear portion cylinders.  The arrangement are a known configuration of the connection point between the cylinder portions together particularly in a heating cylinder of an injection device.
In regards to the water-tight connection between the cylinder parts, this is inherent in establishing the connection between the portion in order for the multiportion cylinders to function in the apparatus.  As seen in Morse, the structures are recited and the function of these features would establish the characteristic of a water-tight connection between the parts, see MPEP 2114(I).  Further, as seen in Oishi, regarding cylinders for extruders, there is a desire for the barrel blocks to form tight and uniform contact to prevent leaking, see [0009].  Since leakage would not be a desired 
	Thereby, it would have been obvious for one of ordinary skill in the art to modify the heating cylinder as taught by JP ‘684 with the step and protruding portions of the respective cylinder portions as taught by Morse in providing a connection between the parts and further of the water tight connection as taught by Oishi in order to prevent leaking from the joined cylinder parts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, and these particular references of note:
Takatsugi (US 5460507) teaches of connection between heating cylinder 7 to support frame 4, see Fig. 1.
Jerpbak (US 4133460) teaches of a cylinder 2 with flange portions, see Fig 1.
Diaconu (US 7497680) teaches of a cylinder 10 with front 224 and rear portions 222 and flanges 100 with interconnection, see Figs. 2, 3.
Orth (US 3674386) teaches a heating cylinder 48 with a support frame at a position of midpoint of cylinder, Fig. 1.
Hendry (US 2705) teaches a heating cylinder 1, with plural cylinder sections that have flanges for connecting said cylinder sections, the flanges further having bolts 8 to aid in attaching between the flanges, see Fig. 2, and further of a support frame position at 203, see Figs, 1, 2, the support frame is connected integrally with one of the flanges.
Oishi (US 2019/202086) teaches a barrel 3 (with heaters 10) with plural sections that are connected at flanges 22, 23, and further supported at struts 6 (or support frames) at different locations, see Fig. 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/EMMANUEL S LUK/Examiner, Art Unit 1744